Case 1:17-cr-00434-ARR Document 283-1 Filed 09/13/21 Page 1 of 2 PageID #: 3909



  A quien corresponda

  Honorable Juez

  Asunto de Fabián Reyes Rojas

  Señor Juez, le saludo con el respeto que se merece, me presento soy la mamá de
  Fabián Reyes Rojas, me dirijo a Usted en estas líneas para pedirle con el corazón
  en la mano por mi hijo, que tome la decisión correcta ante la situación actual de mi
  hijo, misma que está a punto de tomar el rumbo de su vida. Soy una madre que esta
  triste por lo que está pasando a mi hijo, él es un hombre bueno, trabajador y
  responsable, siempre ayudando a los demás y los demás somos su familia.

  Fabián siempre nos ha ayudado en muchos sentidos a pesar de que desde muy
  joven se fue a trabajar él nunca nos ha abandonado siempre ha estado al pendiente
  de nosotros, con gran esfuerzo nos apoya con nuestros medicamentos debido a
  que nosotros ya somos adultos mayores, para su padre y para mi ahora es más
  difícil encontrar un trabajo aquí en México y ahora más con la incertidumbre de la
  pandemia que estamos pasando, él es nuestro sustento moral y económico, yo
  como su madre siento un dolor profundo por que no sé si me alcancen los años para
  volver a verlo, le pido a Dios que me de las fuerzas necesarias para soportar este
  dolor; por eso señor juez le pido con todo mi corazón tome la mejor decisión para
  que yo algún día vuelva a verlo.

  Fabián mi hijo es un buen hombre trabajador, buen padre, es un gran ser humano
  con buenos sentimientos que siempre ha apoyado a sus hermanas y a sus sobrinos
  tal vez no con mucho pero nunca los ha abandonado, a veces la vida nos pone a
  prueba, pero sé que usted señor juez es un hombre de buenos sentimientos que
  también es hijo y que sabe del dolor que una madre sufre por los hijos, por eso me
  atrevo señor juez a suplicarle, pedirle que interceda por mi hijo y por nosotros, le
  pido a Dios que escuche mis suplicas.

  Sin más por el momento le agradezco tome en cuenta mis palabras son pocas
  porque tal vez no sé cómo expresarme ya que apenas y termine la primaria, pero
  quiero que sepa que son con todo mi corazón y con lágrimas derramadas de una
  madre desesperada por la libertad de mi hijo, señor juez que Dios me lo bendiga
  siempre y muchas gracias por escuchar mi carta.
Case 1:17-cr-00434-ARR Document 283-1 Filed 09/13/21 Page 2 of 2 PageID #: 3910




To whom it may concern

Honorable Judge

Re: Fabián Reyes Rojas

Honorable Judge, I greet you with the respect you deserve, I’ll introduce myself, I am the mother of
Fabián Reyes Rojas, I am writing these lines to ask you with my heart in my hand on behalf of my son, to
make the right decision in the current situation of my son, which is about to change the course of his
life. I am a mother who is sad about what is happening to my son, he is a good, hard‐working and
responsible man, always helping others and the rest of us, we are his family.

Fabián has always helped us in many ways, despite the fact that from a very young age he went off to
work, he has never abandoned us, he has always been concerned for us, with great effort he helps us
with our medications, we are elderly, for his father and for me now, it is more difficult to find a job here
in Mexico and now more with the uncertainty of the pandemic that we are going through, he is our
moral and economic support, I as his mother feel a deep pain because I do not know if I have the years
left to see him again, I ask God to give me the necessary strength to bear this pain; For this reason,
Judge, I ask you with all my heart to make the best decision so that one day I will see him again.

Fabián my son is a good hardworking man, a good father, he is a great person of kind feelings who has
always supported his sisters and nephews, perhaps not with much, but he has never abandoned them,
sometimes life puts us to the test, but I know that you, Judge, are a person of good feelings who is also a
son and who knows the pain that a mother suffers for her children, that is why I dare, Judge, to plead
with you, ask you to intercede for my son and for us, I ask you God to hear my pleas.

Without further ado for the moment, I thank you for taking into account my words, they are few
because perhaps I do not know how to express myself since I only finished elementary school, but I want
you to know that they come from my heart and from the tears shed by a mother desperate for the
freedom of my son, Judge. God bless you always and thank you very much for listening to my letter.
